Case 5:{i-cv-00839-SJO-AS Document 83-1 Filed 02/08/19 Page1of4 Page ID #:823

LEWIS
BRISBOIS
BISGAARD
& SMITH LP

O!

eS CO “SH Ue ee & BH im

~~ Me BM HM HM NOR Om mk reh fmfemmk
GS 3 HN ta kk Ww we —=— SF CO C6 AT A ta BR WH BY = ©

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION

MARY H. GARCIA, Individually, and
as successor-in-interest to ESTATE OF
PHILLIP SOTO GARCIA, JR.
(Deceased), et al.,

Plaintiffs,
VS.
COUNTY OF RIVERSIDE,
et al.,
Defendants.

 

 

 

 

CASE NO. 5:18-CV-839-SJO (ASx)
PROPOSED] ORDER RE
TIPULATION TO CONTINUE

DISCOVERY CUTOFF DEADLINE

Trial Date: None Set

The Court having received and considered the Stipulation to Continue

Discovery Cutoff Deadline of the parties, and good cause appearing,

IT IS ORDERED:

The following deadlines are continued to the following dates:

I. Discovery cutoff deadline is continued from March 18, 2019 to

April 26, 2019;

2. Initial expert disclosure deadline is continued from April 1, 2019 to

May 3, 2019;

4848-0222-1191.1

 

PROPOSED] ORDER RE STIPULATION TO CONTINUE DISCOVERY CUTOFF DEADLINE

 
Case 5:418-cv-00839-SJO-AS Document 83-1 Filed 02/08/19 Page 2of4 Page ID #:824

LEWIS
BRISBOIS
BISGAARD
& SVT LLP

AORLEYE AT Lavy

Ceo C2 SO We & |] BR

Nw Mw NM NH NY NR OR OND OR mmr keh keh mek,
SS sa DH OH ke &W NO SB CS CS MUU TUN Ot Oe OU lS SS

 

 

3. Rebuttal expert disclosure deadline is continued from April 22, 2019 to

May 17, 2019;
4, Motion cut-off deadline is continued from April 15, 2019 to May 20, 2019.

IT IS SO ORDERED.

Respectfully submitted,

 

DATED:
By:
The Honorable S. James Otero
UNITED STATES DISTRICT JUDGE
9848 -0222-1 4911 9

 

PROPOSED] ORDER RE STIPULATION TO CONTINUE DISCOVERY CUTOFF DEADLINE

 
Case 5:18-cv-00839-SJO-AS Document 83-1 Filed 02/08/19 Page 3of4 Page ID #:825

FEDERAL COURT PROOF OF SERVICE

GARCIA, MARY H. vs COUNTY OF RIVERSIDE - Case No. 5:18-CV-00839-
S]JO (ASx)

STATE OF CALIFORNIA, COUNTY OF SAN BERNARDINO

At the time of service, I was over 18 years of age and not a party to the action.
My business address is 650 East Hospitality Lane, Suite 600, San Bernardino, CA
92408. Iam employed in the office of a member of the bar of this Court at whose

direction the service was made.

On Februar , 2019, I served the followin document(s): EROPOSED]
GRDER RE STIP TION TO CONTINUE DISCOVERY CUTOFF

eC 2S SD HF mm Ne

[ served the documents on the following persons at the following addresses
(including fax numbers and e-mail addresses, if applicable):

SEE ATTACHED SERVICE LIST

aa
—_

The documents were served by the following means:

[x] BY COURT'S CM/ECF SYSTEM) Pursuant to Local Rule, J electronically
iled the documents with the Clerk of the Court using the CM/ECF system,
which sent notification of that filing to the persons listed above.

— —
& Ww bv

I declare under penalty of perjury unde
America and the State of California that th

Executed on February Gg. 2019, a

  
   

pot,
aN ON

  

mk
oo o~l

 

f \
Sharon Denjse Moote/Duncan

No NM NM NM ON ON Oot
ao sa AO A SOW UYU UU

LEWIS
BRISBOIS
BISGAARD 4848-0222-1191.|

 

& SMH UP PROPOSED] ORDER RE STIPULATION TO CONTINUE DISCOVERY CUTOFF DEADLINE

 

 

 
Case 5:418-cv-00839-SJO-AS Document 83-1 Filed 02/08/19 Page 4of4 Page ID #:826

LEWIS
BRISBOIS
BISGAARD
& SMITH LP

eo fe ST DR A Se WS Nm

my Ww Bm NM MN BR ORD OR owe mt
CoC ~~ HR ta & Ww HY = S&S So fC I A TA Om tw UN Ulm hue

 

 

SERVICE LIST
GARCIA, MARY H. vs COUNTY OF RIVERSIDE
3:18-CV-00839-SJO (ASx)

Robert Trujillo, Esquire

Melody Trujillo, Esquire

TRUJILLO & TRUJILLO, APLC
41593 Winchester Road, Suite 201
Temecula, California 92590
951-296-9529

E-mail: trulaw@trujillo-law.us
Attorneys for Plaintiffs

MARY H. GARCIA, Individually and
as successor-in-interest to Estate of
Phillip Soto Garcia, Jr. (deceased);
ANGELO GARCIA, PHILLIP J.
GARCIA and FRED A. TORO

Suzanne Skolnick, Esquire

2888 Loker Avenue East, Suite 110-F
Carlsbad, California 92010
760-405-4397

E-mail:
Suzanne@skolnicklawgroup.com
Attorneys for Plaintiffs

MARY H. GARCIA, Individually and
as successor-in-interest to Estate of
Phillip Soto Garcia, Jr. (deceased);
ANGELO GARCIA, PHILLIP J.
GARCIA and FRED A. TORO

Lewis Khashan, Esquire

38975 Sky Canyon Drive, Suite 201
Murrieta, California 92563
951-775-7279

E-mail: lewis@khashanlaw.com
Attorneys for Plaintiffs

MARY H. GARCIA, Individually and
as successor-in-interest to Estate of
Phillip Soto Garcia, Jr. (deceased);
ANGELO GARCIA, PHILLIP J.
GARCIA and FRED A. TORO

4848-0222-119 1]

Christopher D. Lockwood, Esquire
ARIAS & LOCK WOOD

iN 1 South Business Center Drive, Suite
San Bernardino, California 92408
909-890-0125

909-890-0185 (facsimile)

E-mail: Christopher lockwood@ariaslockwood.com
Co-Attorneys for Defendants
COUNTY OF RIVERSIDE,
STANLEY SNIFF, WILLIAM Di
YORIO, JULIO IBARRA, JERRY
GUTIERREZ, DAVID KONDRIT
and SERGEANT MAGANA

Peter J. Ferguson, Esquire

Kyle R. Bevan, Esquire

F “RGUSON, PRAET & SHERMAN

1631 East 18°" Street

Santa Ana, California 92705

714-953-5300 a

714-953-1143 (facsimile)

Reed ao} com
evan(wlaw4cops.com

Attorneys for Defendants

CITY OF CATHEDRAL CITY,

OFFICER DANIEL ANES, OFFICER

JOSEPH BROOKS, OFFICER

CLADIU MURZEA, and OFFICER

MATTHEW BUEHLER

Daniel P. Barer, Esquire
Daniel@pollakvida.com _

Anna L. Birenbaum, Esquire
Anna.pollakvida.com _

POLLAK, VIDA & BARER

bee West Olympic Boulevard, Suite
Los Angeles, California 90064
310-551-3400

310-551-1036

Attorneys for Defendants

CITY OF CATHEDRAL CITY,
OFFICER DANIEL ANES, OFFICER
JOSEPH BROOKS, OFFICER
CLADIU MURZEA and OFFICER
MATTHEW BUEHLER

 

PROPOSED) ORDER RE STIPULATION TO CONTINUE DISCOVERY CUTOFF DEADLINE

 
